DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Ueda (US 2016/0052342) discloses a width Wt at an inclination angle Ɵ of 3° and a width W ranging from an equatorial plane CL to a tread edge are set to have a ratio Wt/W of 65% or less ([0039]).  Ueda fails to anticipate and/or render obvious the claimed difference (Ɵ90- Ɵ60) being between 7° to 12°. 
JP’656 (JP 2012-096656) teaches the following: 
angle Ɵ2 is within a range of 0-3° at 0.25 SW, 
(SH / SW × 6 + 3)° ≦ θ1 ≦ (SH / SW × 6 + 8)° at 0.40 SW, and 
a tire size: 255/40R19  
JP’656 fails to anticipate and/or render obvious the claimed difference (Ɵ90- Ɵ60) between 7° to 12°. 
Iwasaki et al. (US 6,073,668) discloses a camber YE at a tread edge E and a half tread width TW/2 is usually about 3 to about 5 degrees and a camber YC at point P1 and a quarter tread width (TW/4) is in the range of about 1 to about 2 degrees (col. 3, lines 25-40).  FIG. 14 illustrates a tread profile with numerical dimensions.  Upon calculations, Iwasaki et al. Ɵ and the claimed difference (Ɵ90- Ɵ60) recited in claim 1.
Makino (US 2017/0057302): see FIG. 1 and [0027].  Makino fails render obvious the specific numerical ranges of the claimed angle Ɵ and the claimed difference (Ɵ90- Ɵ60) recited in claim 1.
Yamashita (US 2007/0131330): see FIG. 4 and [0044].  Yamashita fails render obvious the specific numerical ranges of the claimed angle Ɵ and the claimed difference (Ɵ90- Ɵ60) recited in claim 1.
The prior art of record, considered individually and as a whole, fails to render obvious a tire comprising: a tread portion having a tread profile satisfying:
	“an axial distance L3 from the tire equator to a contact point P3 between the tread profile and a tangential line thereto at which the angle Ɵ of the tangential line becomes 3 degrees with respect to the tire-axial-direction line, is smaller than 65% of a half tread width Tw” and 
	“the difference (Ɵ90- Ɵ60) between an angle Ɵ60 with respect to the tire-axial-direction line, of the tangential line at an axial position P60 apart from the tire equator by 60% of the half tread width Tw, and an angle Ɵ90 with respect to the tire-axial-direction line, of the tangential line at an axial position P90 apart from the tire equator by 90% of the half tread width Tw is in a range from 7 to 12 degrees” in combination with the remaining claimed subject matter recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/27/2021